IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freddy Peya,                             :
                   Petitioner            :
                                         :
             v.                          :          No. 87 C.D. 2017
                                         :
Unemployment Compensation                :
Board of Review,                         :
                 Respondent              :


                                      ORDER

             NOW, January 26, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge